TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00173-CV


Appellant, World Access Telecommunications Group, Inc.//Cross-Appellants, Statewide
Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide Bulverde; Statewide
McAllen; and Mike Fine

v.

Appellees, Statewide Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide
Bulverde; Statewide McAllen; and Mike Fine//Cross-Appellee, World Access
Telecommunications Group, Inc.




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2002-729-C, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		World Access Telecommunications Group, Inc. (World Access), has filed a motion
to dismiss the cross appeal filed by Statewide Calling, Inc. d/b/a Community Services; Statewide
LJR; Statewide Bulverde; Statewide McAllen; and Mike Fine (collectively, Statewide).  In response,
Statewide filed a motion to extend the time for filing their notice of appeal.  Because Statewide
provided a reasonable explanation for its late filing, we grant the extension of time and overrule
World Access's motion to dismiss.  See Hone v. Hanafin, 104 S.W.3d 884, 887 (Tex. 2003);
Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997). 
		The parties have also filed a joint motion to stay the proceedings until October 17,
2005.  They inform us that the stay is sought for the purpose of enabling the parties to negotiate and
settle the case.  The motion is granted.  The appeal is abated until October 17, 2005.  If the matter
has not been settled, World Access's brief shall be filed with this Court on or before October 31,
2005. 


  						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   September 12, 2005